Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2017

                                  No. 04-17-00365-CV

           WELLINGTON INSURANCE COMPANY and Richard Barkumme,
                              Appellants

                                            v.

                                  Victor BANUELOS,
                                        Appellee

                From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2014CVF001922D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER
    The appellants’ unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to September 6, 2017.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.

                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk